ORDER

PER CURIAM.
Danny Drennen (“Movant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing based on his plea of guilty to one count of possession of a controlled substance. Movant was sentenced to seven years’ imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment was supported by substantial evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the general principles of law. The parties have been furnished with a memorandum for their information only, setting *684forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).